UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
Michael Gaffney,

                    Plaintiff,

      -against-                                18 Civ. 8770 (DAB)
                                                        ORDER
Muhammad Ali Enterprises LLC et al.,

                    Defendants.
------------------------------------------X
DEBORAH A. BATTS, United States District Judge.




     On September 12, 2019, the Court adjourned the conference

scheduled for September 19, 2019 before this Court, based on the

fact that the Parties expected to have their settlement conference

before Judge Wang on October 29, 2019. However, based on ECF No.

24, where Judge Wang adjourned the settlement conference before

her to Wednesday, December 18, 2019, the Parties clearly are not

ready to appear before this Court. None of the Parties informed

this Court of the adjournment of the settlement conference before

Judge Wang.
     The conference scheduled before this Court on November 21,

2019 at 11:00 a.m. is adjourned sua sponte and sine die. Once the

Parties have had their settlement conference before Judge Wang, if

no settlement is reached, the Parties are to contact this Court to

reschedule the conference before this Court.




SO ORDERED.


DATED:    November 20, 2019
          New York, New York




                                 2
